

113 HR 3269 IH: Fiscal Sanity Act for the National Debt
U.S. House of Representatives
2013-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3269IN THE HOUSE OF REPRESENTATIVESOctober 5, 2013Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLEliminating the debt ceiling for a period defined, and for other purposes.1.Short titleThis Act may be cited as the Fiscal Sanity Act for the National Debt.2.Nonapplicability of debt ceilingSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending 330 days thereafter.